 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 LEE S. BICKLEY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:11-CR-00450-TLN
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING SENTENCING
13                           v.                           HEARING AND CONSENT TO USE OF
                                                          SIGNATURE; FINDINGS AND ORDER
14   PYOTR BONDARUK,
                                                          DATE: June 3, 2021
15                                 Defendant.             TIME: 9:30 a.m.
                                                          COURT: Hon. Troy L. Nunley
16

17                                                BACKGROUND
18          On July 13, 2015, the jury returned verdicts convicting defendant Pyotr Bondaruk with
19 conspiracy to commit mail fraud, false statement to a bank, and money laundering. CR 208. Bondaruk

20 was sentenced on October 22, 2015. CR 290. Bondaruk appealed. His convictions were affirmed, and

21 the mandate was filed December 17, 2020. CR 413. Counsel for defendant requested an extension of

22 the resentencing date to June 3, 2021. CR 424.       The parties are prepared to proceed to a resentencing
23 hearing on June 3, 2021, via videoconference.

24          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
25 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

26 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

27 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

28 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

       STIPULATION REGARDING USE OF VIDEOCONFERENCE        1
 1 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

 2 § 15002(b)(2).

 3          On March 29, 2020, the Judicial Conference of the United States made the findings required by

 4 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

 5 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 6 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 7 functioning of the federal courts generally.”

 8          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 9 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

10 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

11 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

12 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

13 safely take place in person. These findings were extended through subsequent General Orders,

14 including General Order 630.

15          In order to authorize plea or sentencing hearings by remote means, however, the CARES Act—

16 as implemented by General Order 630—also requires district courts in individual cases to “find, for

17 specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

18 serious harm to the interests of justice.” General Order 630 further requires that the defendant consent

19 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

20 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

21 teleconference.

22          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

23 General Order 630 are met. They request that the Court enter an order making the specific findings

24 required by the CARES Act and General Order 630. Specifically, for the reasons further set forth

25 below, the parties agree that:

26          1)      The sentencing hearing in this case cannot be further delayed without serious harm to the

27 interest of justice, given the public health restrictions on physical contact and court closures existing in

28 the Eastern District of California; and

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       2
 1          2)      The defendant waives his physical presence at the hearing and consents to remote hearing

 2 by videoconference and counsel joins in that waiver.

 3                                               STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 7 to exist in California on March 4, 2020.

 8          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 9 National Emergency in response to the COVID-19 pandemic.

10          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

11 other public health authorities have suggested the public avoid social gatherings in groups of more than

12 10 people and practice physical distancing (within about six feet) between individuals to potentially

13 slow the spread of COVID-19. While the CDC has recently changed its guidance, the CDC continues to

14 recommend social distancing for unvaccinated individuals. The virus is thought to spread mainly from

15 person-to-person contact. While vaccines have been developed, they are still in the process of being

16 disseminated to the general public.

17          4.      These social distancing guidelines – which are essential to combatting the virus – are

18 generally not compatible with holding in-person court hearings.

19          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

20 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

21 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

22 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

23 commence before May 1, 2020.

24          6.      On March 18, 2020, General Order 612 was issued. The Order closed each of the

25 courthouses in the Eastern District of California to the public. It further authorized assigned district

26 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

27 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

28 by the pandemic.

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        3
 1          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

 2 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

 3 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

 4 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

 5 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

 6 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

 7 district judges; two of those positions are currently vacant and without nominations). The report further

 8 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 9 guidance regarding gatherings of individuals.

10          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

11 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

12          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

13 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

14          10.     On June 29, 2020, this Court issued General Order 620, finding that certain hearings

15 could not be conducted in person without seriously jeopardizing public health and safety.

16          11.     On September 30, 2020, this Court issued General Order 624, finding that certain

17 hearings still could not be conducted in person without seriously jeopardizing public health and safety.

18          12.     On January 4, 2021, this Court issued General Order 628, finding that certain hearings

19 still could not be conducted in person without seriously jeopardizing public health and safety.

20          13.     On April 2, 2021, this Court issued General Order 630, finding that certain hearings still

21 could not be conducted in person without seriously jeopardizing public health and safety. This order

22 remains in effect for 90 days.

23          14.     Given these facts, it is essential that Judges in this District resolve as many matters as

24 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

25 hearings now, this District will be in a better position to work through the backlog of criminal and civil

26 matters once in-person hearings resume.

27          15.     The defendant has an interest in resolving his case through sentencing. Were this Court

28 to delay the sentencing hearing until a time when the proceeding may be held in person, the defendant’s

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        4
 1 interest in furthering his case would be thwarted. The sentencing hearing in this case accordingly cannot

 2 be further delayed without serious harm to the interests of justice.

 3            16.    Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 4 teleconference. Counsel joins in this consent.

 5            IT IS SO STIPULATED.

 6

 7
         Dated: May 26, 2021                                 PHILLIP A. TALBERT
 8                                                           Acting United States Attorney
 9
                                                             /s/ LEE S. BICKLEY
10                                                           LEE S. BICKLEY
                                                             Assistant United States Attorney
11

12
         Dated: May 26, 2021                                 /s/ TIM WARRINER
13                                                           TIM WARRINER
14                                                           Counsel for Defendant
                                                             Pyotr Bondaruk
15
     /
16
     /
17
     /
18
     /
19
     /
20
     /
21
     /
22
     /
23
     /
24
     /
25
     /
26
     /
27
     /
28
     /

         STIPULATION REGARDING USE OF VIDEOCONFERENCE    5
 1 /

 2 /

 3 /

 4                                          FINDINGS AND ORDER

 5          1.     The Court adopts the findings above.

 6          2.     Further, the Court specifically finds that:

 7                 a)      The sentencing hearing in this case cannot be further delayed without serious

 8          harm to the interest of justice; and

 9                 b)      The defendant has waived his physical presence at the hearing and consents to

10          remote hearing by videoconference.

11          3.     Therefore, based on the findings above, and under the Court’s authority under § 15002(b)

12 of the CARES Act and General Order 630, the sentencing hearing in this case will be conducted by

13 videoconference.

14

15 IT IS SO FOUND AND ORDERED this 27th day of May, 2021.

16

17

18
                                                                 Troy L. Nunley
19                                                               United States District Judge
20

21

22

23

24

25

26

27

28

       STIPULATION REGARDING USE OF VIDEOCONFERENCE      6
